Interim Decision #2793

MATTER OF BELENZO

In Deportation Proceedings
A-20040248
Decided by Board May 6, 1980, December 2, 1980, and May 19, 1981
Decided by Attorney General April 28, 1981
(1) Under section 246(a) of the Immigration and Nationality Act, 8 U.S.C. 1256(a), the
Attorney General is directed to rescind the adjustment of status granted an alien if
within 5 years it appears to his satisfaction that the alien was not is fact eligible for
such adjustment.
(2) In Matter of 8—, 9 I&N Dec. (BIA 1961,1962; LG. 1962), the Attorney General ruled
that the 5-year limitation period for rescission of adjustment of status set forth in
section 246 of the Act did not preclude subsequent deportation proceedings against
adjusted aliens who, before the adjustment was made, committed acts justifying

deportation.
(3) For the same reasons set forth in Matter of S—, supra, the Attorney General now
holds that the 5-year rescission limitation does not bar subsequent deportation
proceedings even where the alleged grounds for the deportation are acts committed in
procuring the adjustment of status.
CHARGES:

Order: Act of 1952—Sec. 241(a)(1) [8 U.S.C. 1251(a)(1)]—Excludable at time of entry
Sec. 212(a)(14) [8 U.S.C. 1182(a)(14)]—No labor certification
Sec. 212(a)(19) [8 U.S.C. 1182(a)(19)1---Visa or other documentation procured by fraud or misrepresentation of a material
fact
ON BEHALF OF SERVICE

ON BEHALF OF RESPONDENT:

David Crosland

Pro so

Acting Commissioner
Gerald S. Hurwitz
Appellate Trial Attorney

BEFORE THE BOARD
(May 6, 1980)
Br: Milhollan, Chairman; Maniatis, Maguire, and Farb, Board Members. Concurring
Opinion: Appleman, Board Member

374

Interim Decision #2793
This is an appeal by the Service from a decision of the immigration
judge ordering that these proceedings be terminated. The appeal will
be dismissed.
The respondent is a native and citizen of the Philippines who initially entered the United States as a visitor in August 1971. He last
entered the United States in May 1976 as a returning resident alien. He
obtained permanent resident status in March 1972, by virtue of his
marriage to a United States citizen 2 months after his arrival here. He
was therefore exempt from the requirement of an alien labor certification. The respondent, however, concealed from the Service a prior
marriage to a native and citizen of the Philippines in 1964, which was
never terminated. The respondent stated at the hearing that he still
supported his first wife and their four children and wanted to bring
them to this country from the Philippines. He further stated that he
and his second spouse never lived together as husband and wife and
that their marriage was entered into so that he could adjust his
immigration status. The marriage ended in divorce in 1973.
Section 246(a) of the Immigration and Nationality Act, as amended,
provides in pertinent part
If,

at any time within five years after the status of a person has been otherwise

adjusted under the provisions of Sections 2d5 or 219 of this Act or any other provision

of law to that of an alien lawfully admitted for permanent residence, it shall appear to
the satisfaction of the Attorney General that the person was not in feet eligible for
such adjustment of status, the Attorney General shall rescind the action taken
granting an adjustment of status to such person and cancelling deportation in the case
of such person if that occurred and the person shall thereupon be subject to all
provisions of this Aet to the same extent as if the adjustment of status had not been
made.
The immigration judge found that inure than 5 years had elapsed

since the respondent's status was adjusted under section 245 of the
Act, 8 U.S.C. 1255, and that the time in which rescission proceedings
could have been brought under section 246 of the Act had expired. In

ordering these proceedings terminated, the immigration judge noted
that the respondent was last admitted to the United States upon
presentation of his alien registration receipt card (Form 1-151) and
that rescission proceedings under section 246 of the Act have never
been instituted against him. The immigration judge further noted that
deportation proceedings were not instituted within the 5 year period
during which rescission proceedings could have been brought and
found that the Service apparently comm.enced the instant proceedings
on the theory that such action is permissible under the Attorney
General's decision in Matter of S , 9 LAN Dec. 548 (BIA 1961; A.f4_
1962; BIA 1962).' The immigration judge concluded that none of the
—

' Matter of S

—

involved exclusion proceedings- The alien fraudulently obtained an

375

Interim Decision #2793
deportation charges in the instant case would have been "appropriate
prior to the grant of 245 relief' even if the permanent resident status
of the respondent could have been voided. A fortiori, he found that if
the grant of the respondent's permanent resident status cannot now be
rescinded, such charges would not lie.
On appeal, and at oral argument, the Service contended that the
mere fact that an alien has had his status adjusted within the United
States to that of a lawful permanent resident pursuant to section 245
of the Act does not preclude the subsequent deportation of the alien
although his status as a lawful permanent resident was not rescinded
nor an action begun within the statutory 5 year period pursuant to
section 246 of the Act- In support of its position, the Service cites
Matter of S—, supra.
Upon review of the record, we adopt the rationale of the immigration
judge. We conclude that since the Service cannot now rescind the
respondent's adjustment of status solely on eligibility grounds because
of the specified time limitation'in section 246 of the Act, the qualitative
charges stated in the Order to Show Cause, which did. not exist independently of the procurement of adjustment, cannot be supported in

deportation proceedings. Accordingly, the appeal by the Service will be
dismissed.

ORDER, The appeal
CONCURRING OPINION:

is

dismissed.

Irving A. Appleman, Board Member

This respondent obtained an adjustment of status in March 1972, by
claiming a fraudulent marriage to a United States citizen at a time
when he was already married to someone else. He last entered in 1976
as a returning resident. No rescission proceedings were ever brought
under section 246 of the Act to take away the lawful permanent
residence acquired in 1972. Instead, on October 31, 19/7, an Order to
Show Cause was issued, charging him with deportability (1) under

section 241(a)(1) of the Immigration and Nationality Act, in that at
time of entry in 1976 he did not have the required labor certification
(section 212(a)(14)) and (2) under section 241(a)(1) in that at time of
entry in 1976 he had obtained documentation by fraud (section
adjustment of status in April 1955, concealing the fact that he had obtained a visa by
fraud in 1949. No rescission occurred within 5 years. Instead, the facts came to light
when he attempted to reenter the United States in August 1960, as a lawful permanent
resident returning after a visit abroad. The Board held that the passing of the 5 years
operated as a statute of limitation barring exclusion on any ground which existed prior
Ix, the adjustment. Pointing to the legislative history, in remanding the case to the

Board, the Attorney General noted that adjustment under section! 245 was never intended to confer greater rights than those enjoyed by a permanent resident who gained
his status through entry with an immigrant visa.

3'76

Interim Decision #2793
212(a)(19)). The immigration judge terminated since the respondent's
lawful permanent residence had never been revoked. The Service
appealed.
The Service appeal is predicated on language in Matter of S—, 9 I&N
Dec. 548 (BIA 1961; A.G. 1962; BIA 1962), which, it is argued, permits a
deportation action notwithstanding the fact that the 5 year rescission
period authorized in section 246 has run. As the immigration judge
correctly noted in his excellent decision below, we had addressed this
issue in Matter of Saunders,16 I&N Dec. 326 (BIA 1977). In that case I
took issue, in a separate opinion, with what I regarded as the aberrated
reasoning that rescission must take place if the 5 years have not yet
run, but is not required if the 5 years have run.
The present ruling comes much closer to the position I urged in
Saunders, and I have no difficulty in concurring_ In this case the
claimed deportable grounds stem entirely from the "fraud" perpetrated at the time of the adjustment. There are no deportable grounds
preceding the adjustment, that have independent existence outside of
that "fraudulent" adjustment. So long as the adjustment exists, and is
a fact, the alien cannot be deported. In this respect the case differs
factually from Matter of S—, supra, but is the same as Matter. of V—, 7
MN Der_ 262 (131A 1956).
Since the adjustment can no longer be rescinded, and there is no
deportable ground preceding the adjustment and independent of it, the
proceeding must be terminated.
This is the thrust of the decision, and, while the majority does not
labor the point, the majority position in Saunders now appears to be
overruled.

BEFORE THE BOARD
(December 2, 1980)
BY: Milhollan, Chairman; Maniatis, Appleman, and Maguire, Board Members

The Service has moved for reconsideration of our decision of May 6,
1980, in which we affirmed a decision of the immigration judge
terminating the proceedings, and dismissed the Service appeal' Execution of our order has been deferred pending disposition of the
instant motion. The motion to reconsider will be denied.
The respondent procured an adjustment of status by concealing a
prior undissolved marriage and entering into an immigration marriage of convenience. While thus illegally adjusted, he entered the
' Matter of Belenzo, Interim Decision 2793 (BIA May 6, 1980).

377

Interim Decision #2793
United States as a returning resident. He is charged with deportability
for lack of a labor certification at time of entry, and obtaining entry by
fraud.
In our prior order, we concluded that since the Service cannot now
rescind the respondent's adjustment of status because of the 5 year
time limitation in section 246 of the Immigration and Nationality Act,
the qualitative charges stated in the Order to Show Cause cannot be
sustained in deportation proceedings since they have no existence
independently of the claimed illegal procurment of adjustment.
The Service contends that "both case law and legislative history
support the view that an adjustment can be successfully attacked in
deportation proceedings" and that section 246 was not meant to be a

statute of limitations; that "an adjustee was never intended to gain
additional benefits by virtue of his adjustment." The Service has cited
Matter of S—, 9 I&N Dec. 548 (BIA 1961; A.G. 1962; BIA 1962), as well
as Ubiera v. Bell, 463 F.Supp. 181 (S.D.N.Y. 1978), affd, without opinion
Ubiera v. Bell, 594 F.2d 853 (2 Cir. 1978), as support.
The motion further argues that rescission was originally intended as

a summary procedure to take away permanent residence "without all
the complex, due process requirements of the deportation proceedings;" that the 5 years can be read as a "simple time limit" in which
this "summary" procedure could be used, but that after 5 years,
because of greater equities, the alien's status could only be taken away
by a deportation proceeding.
We find this reading of the statute unacceptable. The statute says
that after rescission, the alien may or may not be deported — i.e., he
shall be treated as any other alien' Deportation does not necessarily
follow after rescission, e.g. the case may receive nonpriority treatment, the alien may again adjust, etc. If deportation is to occur,
another proceeding must be initiated after rescission i.e., there
—

—

must be two proceedings instead of the one which the Service argues
can take place any time after 5 years. Rather than being "summary"
the procedure is more cumbersome. As an argument for the Service's
position it must be rejected.

In addition, we note that whatever the 5 year time limit on rescission

means for section 245 adjustment, it means the same thing for section
244 (suspension of deportation) and for section 249 (registry). If rescission of adjustment of status under section 245 can be bypassed after
the 5 years, then so too can rescission of adjustment under section 249
or section 244. Yet section 246 requires a concurrent resolution of the
Congress for withdrawal of a grant of suspension of deportation.
Literally, "the person shall thereupon be subject to all provisions of this Act to the
same extent as if the adjustment of status had not been made" (section 246 of the Act).

378

Interim Decision #2793
Obviously, this is a mandate not lightly to be ignored, nor is it consistent with the "summary" vs. "expeditious" argument of the Service.
Such judicial expressions as exist also afford no comfort to the
Service position. The courts have been uniformly solicitous to preserve
lawful permanent residence, once acquired, from procedurally improper encroachment; see generally Chew v. Colding, 344 U.S. 590
(1953); Waziri v. INS, 392 F.2d 55 (9 Cir. 1968); Fulgencio v. INS, 513
F.2d 596 (9 Gin 1978). Those courts which have dealt specifically with
the 5 year limitation, have tended to view it as an absolute statute of
-

limitations, to be ignored only upon a tolling of its running. See
Quintana v. Holland, 255 F.2d 161 (3 Cir. 1958); Singh v. INS, 456 F.2d
1092 (9 Cir. 1972); cert. denied, 409 U.S. 847 (1972); Zaoutis v. Kiley, 558
F.2d 1096 (2 Cir. 1977). Nowhere in these cases is there an intimation
the Service would have the choice of proceeding alternatively in
deportation.
In Fulgencio v. INS, supra, the government attempted to urge a

somewhat analogous position to that presented here. Fulgencio had
of
any derogatory information" upon later record checks. The Service
subsequently sought to reopen the deportation proceedings when derogatory information developed_ Pointing to fundamental unfairness
in reopening the deportation case, the court pointed out that rescission
was preferable because of its procedural safeguards. The conditional
grant in deportation proceedings, according to the court, "undermined
the security which ought to attend permanent resident status," whereas "a rescission proceeding is governed by a 5 year statute of limitations." Id. at 598. Citing Quintanav. Holland, supra, with approval, the
been granted adjustment of status "conditioned upon the absence

court held the conditional grant improper.
It is true that in Matter of 2—, supra, the Attorney General ruled
that an adjusted alien was not intended to be favored over other
permanent resident aliens with respect to deportability. In that ease

the ground of deportation, a fraud at time of original entry, existed
dehors the adjustment and independently of it. Rescission was not
necessary to reach the deportable ground. Both Matter of 3— and
Ubiera v. Bell, supra, are consistent with our holding in this case.
This "deportation" proceeding is in effect a rescission proceeding
under a different name. The alleged fraud and labor certification
violation occurred at the time of adjustment. When perceived as to
what it really is, the necessity for compliance with the 5 year limit
becomes apparent. The accident of reentry after adjustment, which the
motion for reconsideration notes as establishing the deportation
charge, does not affect the rule of law involved. It is doubtful that the
Service is advocating that the respondent is deportable only because he
effected a reentry, and that if he had not done so, he would not be
379

Interim Decision #2793
deportable. Rather, the motion is addressed to all aliens in the respondent's category, and would presumably hold true whether the
alien had departed or not, cf. Francis v. INS, 532 F.2d 268 (2 Cir. 1976).
In any case, we take the same position whether or not reentry is
involved. The grounds of deportability arising from the reentry all
relate to the claimed illegal procurement of adjustment. This is to
mask a rescission proceeding under the guise of a deportation proceeding, and if it is a rescission proceeding it must be initiated within the 5
years.
The motion erroneously states (Tr. p. 5) that the Board has set up an
absolute bar to deportation. The bar exists only where deportation is
based on an attack on the adjustment itself, as here. If the adjustment
is thus attacked, it must be attacked directly, and within the 5 years. If
deportation is predicated on something outside the adjustment, there
is no bar.
The respondent is presently a lawful permanent resident of the
United States and until his lawful permanent residence is revoked or
rescinded, he is not deportable. In this respect he differs from the alien

in Matter of S—, supra, who was deportable, whether or not rescission
took place, because of a fraud which was not related to the adjustment.
See also Matter of V , 7 I&N Dee. 363 (BIA 1956). We know of no
deportation charge in this case which can exist independently of the
alleged impropriety in achieving adjustment, nor does the Service
allege any. Since the adjustment can no longer be revoked, the motion
must be denied.
ORDER: The motion for reconsideration is denied.
—

BEFORE THE ATTORNEY GENERAL

April 28, 1981
Under 8 U.S.C. § 1255, the Attorney General may adjust the status of
an alien admitted or paroled into the United States to that of a
permanent resident if the alien is eligible to receive a permanent visa
and is admissible to the United States for permanent residence.
Within 5 years, the Attorney General is authorized to rescind the
action granting permanent resident status if the person was not in fact
eligible for adjustment to that status. 8 U.S.C. § 1256. In Matter of S—,
9 I&N Dec. 548 (1962), the Attorney General ruled that the 5-year
limitation period for rescission did not apply to deportation proceedings initiated against adjusted aliens who, before the adjustment was
made, committed acts justifying deportation.
In this case, the Board of Immigration Appeals (BIA) ruled that the
5 year limitation nonetheless bars the initiation of deportation
-

380

Interim Decision #2793
proceedings against an adjusted alien when the alleged grounds for the
deportation are acts committed in procuring the adjustment. The BIA
certified this case to me for review under 8 C.F.R. 3.1(h)(1)(iii). After
review of the record, I disapprove the BIA's decision.

I.
Respondent, a native and citizen of the Philippines, initially entered

the United States as a visitor in. August 1971. On March 22, 1972, his
status was adjusted to that of a permanent resident by virtue of his
marriage on October 29, 1971, to> a United States citizen. In obtaining
the adjustment, respondent concealed from the Immigration and
Naturalization Service (INS) his marriage on July 16, 1964, to a native
and citizen of the Philippines. Testimony during the proceedings below
revealed that respondent's prior marriage was never terminated'
Respondent and his second spouse never lived together as husband and
wife and their marriage was entered into solely in order for him to
obtain permanent status. Respondent's second marriage ended in
divorce in 1973.
Respondent last reentered the United States as a returning resident
on May 9, 1976, and was admitted upon presenting his alien registration receipt card. On October 31, 1977, the INS issued an Order to Show
Cause in deportation against respondent, charging him with deportability on the grounds that, at the time of his entry in 1976,
respondent did not have an alien labor certification and had obtained
his visa or other documentation by fraud. Rescission proceedings have
never been instituted against him.
The immigration judge terminated the proceedings on the ground
that the exclusive route for challenging the respondent's conduct in
obtaining permanent resident status was a rescission proceeding
under 8 § 1256. Since the 5-year limitation period in that provision had elapsed, the judge ruled that the deportation proceedings
must be terminated. The BIA dismissed the INS's appeal, adopting the
reasoning of the immigration judge. On the INS's motion for reconsideration, the BIA explained that Matter of S—, supra, involved a fraud
committed at the time of original entry, not in obtaining permanent
resident status. That fraud was entirely independent of the adjustment. As the BIA interpreted the relevant statutes, the 5-year limitations period was a bar on an attack on an alien's conduct in procuring
the adjustment, even if the proceedings were brought for deportation
rather than rescission. According to the BIA, nothing in Matter of S—
foreclosed this conclusion. The 131A concluded that the current

' Respondent continues to support his first wife and their four children and wants to
bring them from the Philippines to the United States.

381

Interim Decision #2793
proceeding was in effect a rescission proceeding "under a different

name" and was thus barred by the 5-year limitations period.
II.
Analysis of the issue presented in this case must begin with the
Attorney General's opinion in Matter of S—. In that case the INS
sought in 1960 to exclude applicant on the ground that he procured his
initial entry into .the United States, in 1949, by fraud or wilful misrepresentation of a material fact. In April 1955 the applicant's status
had been adjusted to that of a permanent resident. The immigration
judge and BIA concluded that exclusion or deportation proceedings
based on grounds that would also have supported rescission were
indirect attacks on the adjustment of status, and that Congress, in
barring rescission of adjustment status after 5 years, also intended to
bar indirect attacks on that adjustment.
The Attorney General disagreed. He noted that the exclusion and
deportation provisions of the Immigration and Nationality Act, unlike
the rescission provisions, contain no statutes of limitations. Congress
did not, in his view, intend to give special immunity from deportation
to those who acquired permanent resident status. The Attorney
General found no "basis for believing that the 5 year limitation ... on
-

the Attorney General's rescission authority has the effect of broadening the benefits conferred by [an] ... adjustment so as to place nonimmigrants who -thereby acquire the status of aliens lawfully admitted
for permanent residence in a better position than those who have
initially entered as permanent residents." Id. at 552. Accord Ubiera v.
Bell, 463 F.Supp. 181, 1862 (S.D.N.Y. 1978), oed without opinion, Ubiera
v. Bell, 594 F.2d 853 (2d Cir. 1978). On the contrary, he concluded that
"the effect of the 5-year limitation on rescission is simply to bar the
Attorney General from returning an alien with adjusted status to the
category of nonixnmigrant." Id. at 554. So "narrow" a provision was not

"intended to be read as qualifying the express authority provided by
the Act to deport or exclude aliens without time limitation." Id. at 555.
In a passage of particular relevance to the present matter, the
Attorney General recognized that, under his construction, "the time
limitation in section 246 ... may be of little practical value to the
alien." But as he understood it, the purpose of the limitation was
merely to "cut off the availability of a procedure which, although to all
intents and purposes would establish deportability, permitted the At'In Vbiora, the court state& "The Service _ _ considers that all alions,

I-word/Rag

of

how they obtained status or the length of residence here, are subject to deportation at any
time, Matter of S—, supra, and the Attorney General's interpretation of Section 246(a) in

that proceeding is consistent with the legislative history...." (Emphasis added).
382

Interim Decision #2793
torney General to act more informally and expeditiously than he could
in a deportation proceeding."' In the Attorney General's view, the
rescission procedures might provide a more informal and expeditious
means of correcting mistakes made in granting permanent residence
status through adjustment. The Attorney General concluded:
Congress must have been aware that rescission by returning the alien to nonimmigrant status, in fact, established his deportability on the ground that he had
overstayed the period of his admission. The 5-year limitation would thus seem to be a
recognition that it would be unfair to permit indefinitely such serious consequences to
be effected through a somewhat informal procedure. After 5 years, the Attorney
General is, therefore, required to correct mistakes in granting permanent resident
status to those initially admitted as noitimmigrants in the same manner as in the case
of other aliens, i.e., through deportation.

Id. at 555-56 n.8. Under this view of the purpose underlying the 5-year
limitations period for rescission, the Attorney General concluded that
the limitations period was inapplicable to deportation proceedings,
which were governed by different statutory provisions and which, by
statute, furnished generous procedural safeguards.'
In my view, Matter of 8— was correctly decided, and the Attorney
General's reasoning in that case leads to rejection of the BIA's position
here. Under the plain terms of the Act, there is no statute of limitations for deportation and the 5 year period of § 1256 is, by its own
terms, applicable only to rescission. The BIA's approach would have
the anomolous consequence of favoring those who gained permanent
resident status through adjustment over those who initially entered as
permanent residents. For these reasons, I believe that the deportation
proceeding at issue here is not barred.
I acknowledge that this conclusion, based on the text of the Act,
might be avoided if it were plainly inconsistent with the intent underlying the 5-year limitations period. The BIA purported to find such an
inconsistency, contending that the period would have no function if it
did not insulate the alien from all claims arising from improprieties in
the alien's conduct in obtaining permanent resident status. This position, however, was squarely rejected in Matter of S—. As the Attorney
General there explained, the limitations period is designed to assure
that, if no action to obtain rescission is taken within 5 years, the
Attorney General may not use the procedural mechanism for rescis-

' 9 I&N Dec. at 555 n. 8 (emphasis in original). Under INS regulations, the procedures
for rescission are generally formal. See 8 C.F.R. 246.12(a) and (b). The deportation
procedures are, however, imposed by statute, see 8r U.S.C. 1252(b), while the rescission
procedures lie within the Attorney General's discretion.
The BIA ignored this reasoning here in emphasizing that an alien whose adjustment
had been rescinded was nonetheJese entitled to deportation procedures before being
deported. Rescission automatically establishes grounds for deportation, as the Attorney
General explained.

383

Interim Decision #2793
sion, but must instead seek deportation, a route that offers special
statutory safeguards to the alien. The underlying purpose of the limitation period for rescission does not, therefore, justify its application
to deportation proceedings.
The BIA suggested in this case that Matter of S— might be distinguished because the grounds for deportation in that case were entirely
separate from the procurement of permanent resident status. Here, by
contrast, alleged misconduct in the adjustment is the asserted grounds

for deportation. I see no basis, however, for the conclusion that the 5year limitations period for rescission becomes applicable to deportation proceedings simply because those proceedings are based on conduct in obtaining the adjustment. There is no ground for such a
conclusion in the language, history, or structure of the Act, and the
proposition advanced by the BIA is certainly not self-evident. I believe
that the BIA's distinction is unpersuasive.
The BIA also takes the position that the limitations period is applicable because, in substance, the current proceeding is one for rescission. I disagree. The INS seeks deportation, not rescission. The respondent is entitled to the safeguards accompanying deportation, not
those applicable to rescission. To be sure, the allegations on which
deportation was sought could also have formed the basis for an action
for rescission if the 5-year limitations provision were satisfied. That
fact does not, however, alter the fundamental nature of the proceeding.
Since this proceeding is one for deportation, the limitations period
applicable to rescission is not applicable here.
I conclude that under the terms of the Act, the 5-year limitations
period in § 1256 is not applicable to a deportation proceeding, and that
nothing in the underlying purposes of the relevant statutes requires a
contrary result. Accordingly, I disapprove the BIA's decision, and the
case is remanded for further proceedings consistent with this opinion.
BEFORE THE BOARD

May 19, 1981
Bv: Milhollan, Chairman; Maniatia, and Maguire, Board Members
Following the Board's denial on. December 2, 1980, of a Service
motion for reconsideration of our decision of May 6, 1980, 1 in which we
affirmed a decision of the immigration judge terminating the proceed, ings, the Service requested the Attorney General to review and reverse
our initial decision. The Attorney General, by order dated April 28,
1981, noted that this proceeding is one for deportation and that the
5-year limitations period applicable to rescission proceedings is not
' Interim Decision 2793 (BIA 1980).

384

Interim Decision #2793
applicable in this instance. The Attorney General expressed his disapproval of the Board's decision and ordered this case remanded for
further proceedings consistent with his opinion. Accordingly, this case
will be remanded to the immigration judge for further proceedings
consistent with the Attorney General's decision.
ORDER, The case is remanded to the immigration judge for
further proceedings consistent with the Attorney General's decision.

385

